Citation Nr: 0613125	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-31 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1953 to 
April 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  
A June 2002 rating decision granted entitlement to service 
connection for bilateral hearing loss and tinnitus, both of 
which were assigned noncompensable evaluations effective July 
31, 2001.  A notice of disagreement with respect to the 
noncompensable ratings assigned both disabilities was 
received by VA in July 2002.  A September 2003 rating 
decision granted a 10 percent evaluation for tinnitus 
effective July 31, 2002, and the veteran indicated in his 
October 2003 substantive appeal that he was satisfied with 
the 10 percent rating assigned for tinnitus and was only 
appealing the hearing loss issue.  Consequently, the issue of 
entitlement to an initial compensable evaluation for service-
connected tinnitus is no longer part of the veteran's appeal.  
See 38 C.F.R. § 20.200 (2005).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that the veteran said in 
his October 2003 appeal that he had undergone a VA 
audiological evaluation in August 2003, and a VA audiologist 
refers to the evaluation in treatment records dated in August 
2003 without providing the test results.  Moreover, the 
audiogram itself is not on file.  

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  
Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers, both VA and non-VA, who have 
seen him for hearing loss since June 
2002, which is the date of the most 
recent audiogram on file.  After securing 
any appropriate consent from the veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder, to 
include the August 2003 VA audiological 
reports.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO must inform him of 
this and request him to provide copies of 
the outstanding medical records.

2.  After the above has been completed, the 
RO must readjudicate the issue of entitlement 
to an initial compensable evaluation for 
service-connected hearing loss based on all 
of the evidence on file.  If this issue 
continues to be denied, the RO must provide 
the veteran and his representative with a 
Supplemental Statement of the Case, and they 
must be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



